Case 1:18-cr-00035-IMK-MJA Document 114 Filed 12/10/20 Page 1 of 6 PageID #: 454



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 JAMES COPEN,

                   Petitioner,

 v.                                               CIVIL ACTION No. 1:20CV104
                                               CRIMINAL ACTION No. 1:18CR35-2
                                                        (Judge Keeley)


 UNITED STATES OF AMERICA,

                   Respondent.


   MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S
 § 2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE

        Pending before the Court is a motion pursuant to 28 U.S.C. §

 2255       to Vacate, Set Aside, or Correct Sentence (Dkt. No. 1)1 filed

 by the petitioner, James Copen (“Copen”). For the reasons that

 follow, the Court concludes that Copen’s motion is untimely under

 28 U.S.C. § 2255(f)(1), DENIES the motion (Dkt. No. 1), and

 DISMISSES this case WITHOUT PREJUDICE.

                              I. PROCEDURAL BACKGROUND

        On May 28, 2020, Copen filed a § 2255 motion to vacate, set

 aside,       or    correct   his   sentence    (Dkt.   No.   1).2   Following   a


        1
        All docket numbers, unless otherwise noted, refer to Civil
 Action No. 1:20CV104.
        2
        Copen attached to his § 2255 motion a letter from his
 appellate attorney, which warned:

        You should be aware that the date that your judgment of
        conviction was entered was March 11, 2019; the 14-day
        time period for the filing of a notice of appeal expired
        on March 25, 2019[.] [I]t is possible that either of the
Case 1:18-cr-00035-IMK-MJA Document 114 Filed 12/10/20 Page 2 of 6 PageID #: 455



 COPEN V. USA                                                     1:20CV104
                                                                  1:18CR35-2

   MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S
  § 2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE

 preliminary review of Copen’s motion under Rule 4 of the Rules

 Governing § 2255 Proceedings, the Court concluded that Copen’s

 motion may be untimely and issued a notice pursuant to Hill v.

 Braxton, 277 F.3d 701, 707 (4th Cir. 2002) (“Notice”), warning him

 that his case may be dismissed unless, within thirty (30) days, he

 could demonstrate why the one-year statute of limitations should be

 equitably tolled (Dkt. No. 5). Despite receiving the Notice on

 October 31, 2020, Copen has failed to respond (Dkt. No. 6).

                      II. ONE-YEAR LIMITATION PERIOD

       The Anti-Terrorism and Effective Death Penalty Act of 1996

 (“AEDPA”) established a one-year statute of limitations for filing

 a habeas petition under § 2255. Under the AEDPA, the limitation

 period runs from the latest of:

       (1)   the date on which the judgment of conviction
             becomes final;
       (2)   the date on which the impediment to making a motion
             created by the governmental action in violation of
             the Constitution or laws of the United States is
             removed, if the movant was prevented from making a
             motion by such governmental action;
       (3)   the date on which the right was initially


       dates might be considered the date upon which your
       conviction became final and in that case, it would appear
       that an argument could be made that the time period for
       filing a [§] 2255 motion has passed.

 (Dkt. No. 1-2).

                                       2
Case 1:18-cr-00035-IMK-MJA Document 114 Filed 12/10/20 Page 3 of 6 PageID #: 456



 COPEN V. UNITED STATES                                                  1:20CV104
                                                                         1:18CR35-2

   MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S
  § 2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE

             recognized   by   the   Supreme  Court   and   made
             retroactively applicable to cases on collateral
             review; or
       (4)   the date on which the facts supporting the claim or
             claims presented could have been discovered through
             the exercise of due diligence.

 28 U.S.C. § 2255(f)(1)-(4). In the Fourth Circuit, when a § 2255

 motion appears untimely and the Government has not filed a motion

 to dismiss based on the one-year statute of limitations, courts

 must warn petitioners that the case is subject to dismissal absent

 a sufficient explanation. See United States v. Sosa, 364 F.3d 507

 (4th Cir. 2004); Hill, 277 F.3d at 707 (4th Cir. 2002).

                                III. ANALYSIS

       On October 30, 2018, Copen pleaded guilty to one count of

 conspiracy to distribute methamphetamine in violation of 21 U.S.C.

 §§   841(a)(1),      841(b)(1)(C),   and    846,    and     three       counts   of

 distribution    of    methamphetamine      in   proximity    of     a    protected

 location in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and

 860(a) (Case No. 1:18CR35, Dkt. No. 64). The Court sentenced him to

 a total term of imprisonment of 188 months and entered judgment on

 March 11, 2019 (Id., Dkt. No. 82).

       The Federal Rules of Appellate Procedure require that “a

 defendant’s notice of appeal must be filed in the district court

 within 14 days after . . . the entry of either the judgment or the

                                       3
Case 1:18-cr-00035-IMK-MJA Document 114 Filed 12/10/20 Page 4 of 6 PageID #: 457



 COPEN V. UNITED STATES                                           1:20CV104
                                                                  1:18CR35-2

   MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S
  § 2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE

 order being appealed.” Fed. R. App. P. 4(b)(1)(A). “A criminal

 conviction becomes final at the end of the appellate process—i.e.,

 when the time for a direct appeal expires and the defendant has not

 noticed an appeal.” United States v. Oliver, 878 F.3d 120, 125 (4th

 Cir. 2017).

       Although sentenced on March 11, 2019, it was not until August

 14, 2019, that Copen noticed his appeal of the Court’s judgment

 order (Id., Dkt. No. 94). The Fourth Circuit dismissed that appeal

 as untimely on January 21, 2020 and issued its mandate on February

 12, 2020 (Id., Dkt. Nos. 105, 107). But because Copen’s appeal in

 the first instance was untimely, his conviction became final on

 March 25, 2019, fourteen (14) days after entry of the Court’s

 judgment. Fed. R. App. P. 4(b)(1)(A)(i).

       Pursuant to 28 U.S.C. § 2255(f)(1),3 to be timely, Copen must

 have filed his § 2255 motion by March 25, 2020. This he failed to

 do. Therefore, when he filed his motion on May 28, 2020, he was

 more than two months past the expiration of the applicable statute


       3
        See also Flowers v. United States, 2016 WL 1274115 at *1
 (D. Md. Apr. 1, 2016) (“[The petitioner’s] untimely appeal and
 request for certiorari do not revive or extend his opportunity to
 file a § 2255 motion.”) (citing Gillis v. United States, 729 F.3d
 641, 644 (6th Cir. 2013) (“A conviction becomes final when the
 time for direct appeal expires and no appeal has been filed, not
 when an untimely appeal is dismissed.”).

                                       4
Case 1:18-cr-00035-IMK-MJA Document 114 Filed 12/10/20 Page 5 of 6 PageID #: 458



 COPEN V. UNITED STATES                                           1:20CV104
                                                                  1:18CR35-2

   MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S
  § 2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE

 of limitations in his case (Dkt. No. 1). His motion, therefore, was

 untimely filed, and because he has failed to demonstrate any good

 cause why the statute of limitations should be tolled, his case is

 subject to dismissal.

                                IV. CONCLUSION

       For the reasons discussed, the Court DISMISSES this case

 WITHOUT PREJUDICE.

       It is so ORDERED.

       The Court DIRECTS the Clerk to enter a separate judgment order

 in favor of the United States, to transmit copies of both orders to

 Copen by certified mail, return receipt requested, and to counsel

 of record by electronic means, and to strike this case from the

 Court’s active docket.

                        V. CERTIFICATE OF APPEALABILITY

       Pursuant    to    Rule   11(a)   of   the   Rules   Governing   §   2255

 Proceedings, the district court “must issue or deny a certificate

 of appealability when it enters a final order adverse to the

 applicant” in such cases. If the court denies the certificate, “the

 parties may not appeal the denial but may seek a certificate from

 the court of appeals under Federal Rule of Appellate Procedure 22.”

 28 U.S.C. § 2255(a).

                                        5
Case 1:18-cr-00035-IMK-MJA Document 114 Filed 12/10/20 Page 6 of 6 PageID #: 459



 COPEN V. UNITED STATES                                                 1:20CV104
                                                                        1:18CR35-2

   MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S
  § 2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE

       The Court finds it inappropriate to issue a certificate of

 appealability     in   this    matter   because       Copen    has    not   made    a

 “substantial showing of the denial of a constitutional right.” See

 28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

 demonstrating     that    reasonable        jurists    would    find    that     any

 assessment of the constitutional claims by the district court is

 debatable or wrong and that any dispositive procedural ruling by

 the   district    court   is   likewise      debatable.       See    Miller–El     v.

 Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,

 the Court concludes that Copen has failed to make the requisite

 showing    and,    therefore,     DENIES       issuing    a     certificate        of

 appealability.

 DATED: December 10, 2020.

                                             /s/ Irene M. Keeley
                                             IRENE M. KEELEY
                                             UNITED STATES DISTRICT JUDGE




                                         6
